DAVISON, V.C.J.
(concurring). In concurring, I am of the opinion that any other result than that reached by the majority opinion would be detrimental to the cause of workmen who might be injured in the future. To say that “compliance with the Workmen’s Compensation Law of this State” by an independent contractor consists of and ends with such independent contractor securing workmen’s compensation insurance covering his employees, or becoming self-insured, would relieve the principal employer from being secondarily liable, would in many instances cause grave, consequences to workmen entitled to compensation where no acts of negligence could be relied upon. Thus, in such a case, if both the independent contractor and its insurance carrier became insolvent, if we followed the reasoning of defendant in error, the injured workman would be barred from holding the principal employer secondarily liable in proceedings under the Workmen’s Compensation Act. This court, in such a case, should never relieve the principal employer from secondary liability.
This court has held on several occasions that' the securing of insurance for the payment of awards under the Workmen’s Compensation Law does not relieve the employer from liability for payment of an award against the employer made by the State Industrial Commission in case the insurer becomes insolvent. Atlas Wiring Co. v. Dorchester et al., 168 Okla. 337, 32 P. 2d 913; Southern Surety Co. of New York v. Maney et al., 190 Okla. 129, 121 P. 2d 295. These cases are analogous here.
The majority opinion has construed the Workmen’s Compensation Act liberally, as it should do, in favor of its beneficiaries, and while this particular litigant cannot be comforted by the opinion, yet the holding therein will no doubt inure to the aid and benefit of many workmen who may be injured in the future and who may be forced, by reason of circumstances, to rely on the principal employer for workmen’s compensation.